      Case 1:18-cv-00068 Document 549 Filed on 01/21/21 in TXSD Page 1 of 3




                       UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                           BROWNSVILLE DIVISION


STATE OF TEXAS, et al.,

Plaintiffs,

v.                                          Case No. 18-cv-00068

UNITED STATES OF AMERICA, et al.,

Defendants,

and

KARLA PEREZ, et al.,

Defendant-Intervenors.


                 FEDERAL DEFENDANTS’ UNOPPOSED MOTION
                TO WITHDRAW JOHN V. COGHLAN AS COUNSEL




                                        1
     Case 1:18-cv-00068 Document 549 Filed on 01/21/21 in TXSD Page 2 of 3




        Federal Defendants respectfully move to withdraw John V. Coghlan as an attorney in

 this case. Mr. Coghlan ended his employment with the U.S. Department of Justice on January

 20, 2021. His withdrawal will not cause undue delay and will not adversely affect the interests

 of Federal Defendants, who will continue to be represented by Attorney-in-charge Jeffrey

 Robins.

        On January 19 and January 21, 2021, counsel for Federal Defendants conferred with

 counsel for Plaintiffs and Defendant-Intervenors who do not oppose this motion.

        For the reasons stated above, Federal Defendants respectfully request that the Court

 grant this motion to withdraw John V. Coghlan as counsel for Federal Defendants.




Dated: January 21, 2021                             Respectfully submitted,
BRIAN BOYNTON                                       JEFFREY S. ROBINS
Acting Assistant Attorney General                   Attorney-in-Charge
Civil Division                                      Deputy Director

AUGUST E. FLENTJE                                   /s/ James J. Walker
Special Counsel                                     JAMES J. WALKER
Civil Division                                      Senior Litigation Counsel
                                                    U.S. Department of Justice
WILLIAM C. PEACHEY                                  Civil Division
Director, Office of Immigration Litigation          Office of Immigration Litigation
District Court Section                              District Court Section
                                                    P.O. Box 868, Ben Franklin Station
                                                    Washington, D.C. 20044
                                                    Phone: (202) 532-4468
                                                    Fax: (202) 305-7000
                                                    Email: james.walker3@usdoj.gov

                                                    Attorneys for Federal Defendants




                                                2
     Case 1:18-cv-00068 Document 549 Filed on 01/21/21 in TXSD Page 3 of 3




                                CERTIFICATE OF SERVICE


  I certify that on January 21, 2021, this document was electronically filed with the Clerk of the

Court using the CM/ECF system, which will send notification of such filing to all counsel of

record.

                                                     /s/ James J. Walker
                                                     JAMES J. WALKER




                                                i
      Case 1:18-cv-00068 Document 549-1 Filed on 01/21/21 in TXSD Page 1 of 1




                          UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                              BROWNSVILLE DIVISION


 STATE OF TEXAS, et al.,

 Plaintiffs,

 v.                                                 Case No. 18-cv-00068

 UNITED STATES OF AMERICA, et al.,

 Defendants,

 and

 KARLA PEREZ, et al.,

 Defendant-Intervenors.


        [PROPOSED] ORDER GRANTING FEDERAL DEFENDANTS’ UNOPPOSED
             MOTION TO WITHDRAW JOHN V. COGHLAN AS COUNSEL


         Before the Court is Federal Defendants’ Unopposed Motion to Withdraw John V.

Coghlan as Counsel. Having considered the Motion, the Court is of the opinion that the Motion

should be GRANTED.

IT IS THEREFORE ORDERED that Federal Defendants’ Unopposed Motion to Withdraw John

V. Coghlan as Counsel is hereby GRANTED.

The Clerk is instructed to remove Mr. Coghlan from all electronic notifications regarding this

case.

SIGNED on this ____ day of ____________, 2021.


                                                    HON. ANDREW S. HANEN
                                                    UNITED STATE DISTRICT JUDGE



                                                i
